DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 each recite the limitations "the top" and “the liquid level line” both in the last line of claim 1 and the second-to-last line of claim 8.  There is insufficient antecedent basis for each of these limitations in each of the claims.
Claims 5-7, 12, and 13 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Brankovic, U.S. Patent No. 4,083,146.
	Re Claim 1, Brankovic discloses a self-watering system for a potted plant or potted flower, the system comprising:
An outer pot (8), comprising an inside surface (inside surface of 8), an outer surface (outer surface of 8), and a riser, platform or raised surface (9) having a tailored height (see, e.g., figures 1 and 2) and coupled with the inside surface of the outer pot (see id.), wherein the riser, platform or raised surface is permanently coupled to and an integral part of the inside surface (see figures 1 and 3, showing 9 with the same hatch marks as 9, indicating 9 is integral to 8) and wherein the riser, platform or raised surface is a solid surface (each of the 9 is a “solid surface,” as the term is best understood to have a broadest reasonable interpretation consistent with Applicant’s specification of a surface with no openings (see Spec. figures 1 and 2A); see also 
A reservoir (bottom portion of 8 holding water), wherein the reservoir is formed by the inside surface of the outer pot (see figure 1, showing the water bounded by 8) and the tailored height of the riser, platform or raised surface (see id. and figure 2, noting that 9 forms a part of the reservoir where water is located), and wherein the reservoir is bounded by the inside surface of the outer pot (see id.) and bounded by the tailored height of the riser, platform or raised surface such that a liquid in the reservoir is also bounded by the tailored height of the riser, platform or raised surface (see id.; the water is “bounded” by the riser, at least inasmuch as 9 forms a barrier where water cannot be located, and figure 1 also shows the water at a level below 9); and
A wick (12) having a first end (in soil; see figure 1) and a second end (in water; see id.), wherein the first end is designed to be inserted into a bottom of an inner pot (11; see id.) and the second end is designed to rest in the reservoir (see id.), wherein the inner pot is located above the top of the liquid level line. See figure 1, showing the pot above the top of the liquid level line in the portion having 9 and the inner pot and surrounded by 3; see also 3:9-19 and 3:24-29, especially “the bottom of the flower pot is always dry….”
Furthermore, the claim does not define “the liquid level line,” and it could be interpreted to be, for example, a minimum liquid level line, such as when liquid is almost depleted and must be replenished.
Re Claim 6, Brankovic discloses that the riser, platform or raised surface comprises a top that is substantially flat. See figures 1 and 2.
See t figure 1.
Re Claim 8, Brankovic discloses a method of using a self-watering system for a potted plant or potted flower, the method comprising:
Providing an outer pot (8), comprising an inside surface (inside surface of 8), an outer surface (outer surface of 8), and a riser, platform or raised surface (9) having a tailored height (see, e.g., figures 1 and 2) and coupled with the inside surface of the outer pot (see id.), 
Providing a reservoir (bottom portion of 8 holding water), wherein the reservoir is formed by the inside surface of the outer pot (see figure 1, showing the water bounded by 8) and the tailored height of the riser, platform or raised surface (see id. and figure 2, noting that 9 forms a part of the reservoir where water is located), and wherein the reservoir is bounded by the inside surface of the outer pot (see id.) and bounded by the tailored height of the riser, platform or raised surface, wherein the riser, platform or raised surface is permanently coupled to and an integral part of the inside surface (see figures 1 and 3, showing 9 with the same hatch marks as 9, indicating 9 is integral to 8) such that a liquid in the reservoir is also bounded by the tailored height of the riser, platform or raised surface (see figures 1-3; the water is “bounded” by the riser, at least inasmuch as 9 forms a barrier where water cannot be located; see also figure 1, showing the water at a level beneath the height of 9) and wherein the riser, platform or raised surface is a solid surface (each of the 9 is a “solid surface,” as the term is best understood to have a broadest reasonable interpretation consistent with Applicant’s see Spec. figures 1 and 2A); see also Brankovic at figures 1-2); and
Providing a wick (12) having a first end (in soil; see figure 1) and a second end (in water; see id.), wherein the first end is designed to be inserted into a bottom of an inner pot (11; see id.) and the second end is designed to rest in the reservoir (see id.);
Providing the inner pot (11) having the bottom (bottom of 11), wherein the inner pot holds the potted plant (see id.), the potted flower or a combination thereof;
Inserting the first end of the wick into the bottom of the inner pot (see id.),
Adding water to the reservoir (see id.),
Placing the inner pot on the riser, platform or raised surface (see id.), wherein the inner pot is located above the top of the liquid level line (see figure 1, showing the pot above the top of the liquid level line in the portion having 9 and the inner pot and surrounded by 3; see also 3:9-19 and 3:24-29, especially “the bottom of the flower pot is always dry….”); and
Resting the second end of the wick into the water-filled reservoir. See figure 1.
Furthermore, the claim does not define “the liquid level line,” and it could be interpreted to be, for example, a minimum liquid level line, such as when liquid is almost depleted and must be replenished.
See figures 1 and 2.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Flores Garcia.
 Claim 1, Flores Garcia discloses a self-watering system for a potted plant or potted flower, the system comprising:
An outer pot (40), comprising an inside surface (inside surface of 40; see figure 1B), an outer surface (outer surface of 40), and a riser, platform or raised surface (43) having a tailored height (see id. and paragraph [0026]) and coupled with the inside surface of the outer pot (see id.), wherein the riser, platform or raised surface is permanently coupled to and an integral part of the inside surface (see id.) and wherein the riser, platform or raised surface is a solid surface (43 is a “solid surface,” as the term is best understood to have a broadest reasonable interpretation consistent with Applicant’s specification of a surface with no openings (see Spec. figures 1 and 2A); see also Flores Garcia at figures 1B and 5 and paragraph [0026]);
A reservoir (interior of 40; see figure 1B and paragraph [0027]), wherein the reservoir is formed by the inside surface of the outer pot (see id.) and the tailored height of the riser, platform or raised surface (see id.), and wherein the reservoir is bounded by the inside surface of the outer pot (see id.) and bounded by the tailored height of the riser, platform or raised surface such that a liquid (water) in the reservoir is also bounded by the tailored height of the riser, platform or raised surface (see id.); and
A wick (30) having a first end (distal end of 32; see figure 1B) and a second end (distal end of 34; see id.), wherein the first end is designed to be inserted into a bottom of an inner pot (20; see id.) and the second end is designed to rest in the reservoir (see id. and paragraphs [0025]-[0027]), wherein the inner pot is located above the top of the liquid level line (only the legs #42 of the outer pot of Flores Garcia receive water; see paragraph [0027], “the hollow interior of each leg (42) is formed a a reservoir that receives the lower portion of the conductive element (34).”; see also claim 1: “in the hollow interior of each leg is formed a reservoir for storing a liquid”; see Abstract (“the hollow interior of each leg forms a tank for storing liquid”); see also paragraph [0029].
As indicated above, Flores Garcia discloses that the inner pot is located above the top of the liquid level line. Furthermore, the claim does not define “the liquid level line,” and it could be interpreted to be, for example, a minimum liquid level line, such as when liquid is almost depleted and must be replenished. However, should Flores Garcia not anticipate such limitation, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the inner pot of Flores Garcia to be located above the top of the liquid level line, to prevent root rot—a condition that occurs when the roots remain saturated in water—and to allow the plant to intake water in a slow, controlled manner using the wick.
Re Claim 6, Flores Garcia discloses that the riser, platform or raised surface comprises a top that is substantially flat. See figure 1B.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brankovic as applied to claim 1 above, and further in view of Conrad, Jr., U.S. Patent No. 9,392,756 B1.
Re Claims 5 and 12, Brankovic does not teach that the tailored height is specific to the type of potted plant or potted flower.
Conrad, Jr., similarly directed to a self-watering system for a potted plant or potted flower, teaches that it is known in the art to have an outer pot (2), a riser, see, e.g., figure 2), a reservoir (in 4), and a wick (7) having a first end (upper ends of 7) designed to be inserted into a bottom of an inner pot (14) and a second end (lower ends of 7) designed to rest in the reservoir (see id. and figure 4). Conrad, Jr. further teaches that the components of the system have a tailored height that is specific to a type of potted plant or flower. See, e.g., column 11, lines 3-6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the tailored height of the riser, platform or raised surface of Brankovic to be specific to the type of potted plant or potted flower, as taught by Conrad, Jr., in order to provide a desired elevation of the plant or specific-sized reservoir to supply ample amounts of water to the plant before needing to be replenished. Providing tailored pot and reservoir sizes depending on the type and size of the potted plant or potted flower is well-known in the art. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Garcia as applied to claim 1 above, and further in view of Conrad, Jr.

Conrad, Jr., similarly directed to a self-watering system for a potted plant or potted flower, teaches that it is known in the art to have an outer pot (2), a riser, platform or raised surface (10) having a tailored height (see, e.g., figure 2), a reservoir (in 4), and a wick (7) having a first end (upper ends of 7) designed to be inserted into a bottom of an inner pot (14) and a second end (lower ends of 7) designed to rest in the reservoir (see id. and figure 4). Conrad, Jr. further teaches that the components of the system have a tailored height that is specific to a type of potted plant or flower. See, e.g., column 11, lines 3-6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the tailored height of the riser, platform or raised surface of Flores Garcia to be specific to the type of potted plant or potted flower, as taught by Conrad, Jr., in order to provide a desired elevation of the plant or specific-sized reservoir to supply ample amounts of water to the plant before needing to be replenished. Providing tailored pot and reservoir sizes depending on the type and size of the potted plant or potted flower is well-known in the art. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Garcia as applied to claim 1 above, and further in view of Hansen, U.S. Patent Application Publication No. 2012/0198767 A1.
Re Claim 7, Flores Garcia does not teach that the potted plant or potted flower sits on the riser, the platform or the raiser surface.
Hansen, similarly directed to a self-watering system for a potted plant or potted flower, the system comprising: an outer pot (2), comprising an inside surface (inside surface of 2; see figure 8), an outer surface (outer surface of 2), and a riser, platform or raised surface (see id.) having a tailored height (see id.) and coupled with the inside surface of the outer pot (see id.), wherein the riser, platform or raised surface is permanently coupled to and an integral part of the inside surface (see id., figure 1, and paragraph [0067], noting that figure 8 is a one-piece embodiment of figure 1); a reservoir (interior of 2; see figure 8), wherein the reservoir is formed by the inside surface of the outer pot (see id.) and the tailored height of the riser, platform or raised surface (see id.), and wherein the reservoir is bounded by the inside surface of the outer pot (see id.) and bounded by the tailored height of the riser, platform or raised surface such that a liquid (water) in the reservoir is also bounded by the tailored height of the riser, platform or raised surface (see id.); a wick (11); and an inner pot (4), teaches that it is well-known in the art for the potted plant or potted flower (in 4) to sits on the riser, the platform, or the raised surface. See figure 8.
See Flores Garcia at figure 1A; Hansen at figure 8.
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Garcia, in view of Hansen.
Re Claim 8, Flores Garcia teaches a method of using a self-watering system for a potted plant or potted flower, the method comprising:
Providing an outer pot (40), comprising an inside surface (inside surface of 40; see figure 1B), an outer surface (outer surface of 40), and a riser, platform or raised surface (43) having a tailored height (see id. and paragraph [0026]) and coupled with the inside surface of the outer pot (see id.);
Providing a reservoir (interior of 40; see figure 1B and paragraph [0027]), wherein the reservoir is formed by the inside surface of the outer pot (see id.) and the tailored height of the riser, platform or raised surface (see id.), and wherein the reservoir is bounded by the inside surface of the outer pot (see id.) and bounded by the tailored height of the riser, platform or raised surface, wherein the riser, platform or raised surface is permanently coupled to and an integral part of the inside surface (see figures 1B and 5 and paragraph [0026]) such that a liquid (water) in the reservoir is also bounded by the tailored height of the riser, platform or raised surface (see id.) and wherein the riser, platform or raised surface is a solid surface (43 is a “solid surface,” as see Spec. figures 1 and 2A); see also Flores Garcia at figures 1B and 5 and paragraph [0026]); and
Providing a wick (30) having a first end (distal end of 32; see figure 1B) and a second end (distal end of 34; see id.), wherein the first end is designed to be inserted into a bottom of an inner pot (20; see id.) and the second end is designed to rest in the reservoir (see id. and paragraphs [0025]-[0027]);
Providing the inner pot having a bottom (see figure 1B), wherein the inner pot holds the potted plant, the potted flower or a combination thereof (see Abstract and paragraph [0024]);
Inserting the first end of the wick into the bottom of the inner pot (see figure 1B);
Adding water to the reservoir (see id. and paragraph [0027]);
Wherein the inner pot is located above the top of the liquid level line (only the legs #42 of the outer pot of Flores Garcia receive water; see paragraph [0027], “the hollow interior of each leg (42) is formed a reservoir….Preferably, the reservoirs can store water or other suitable liquid for growing plants.” And “a reservoir that receives the lower portion of the conductive element (34).”; see also claim 1: “in the hollow interior of each leg is formed a reservoir for storing a liquid”; see Abstract (“the hollow interior of each leg forms a tank for storing liquid”); see also paragraph [0029]); and
Resting the second end of the wick into the water-filled reservoir. See figure 1B and paragraph [0027].

And Hansen, similarly directed to a method of using a self-watering system for a potted plant or potted flower, the method comprising: providing an outer pot (2), comprising an inside surface (inside surface of 2; see figure 8), an outer surface (outer surface of 2), and a riser, platform or raised surface (see id.) having a tailored height (see id.) and coupled with the inside surface of the outer pot (see id.); providing a reservoir (interior of 2; see figure 8), wherein the reservoir is formed by the inside surface of the outer pot (see id.) and the tailored height of the riser, platform or raised surface (see id.), and wherein the reservoir is bounded by the inside surface of the outer pot (see id.) and bounded by the tailored height of the riser, platform or raised surface, wherein the riser, platform or raised surface is permanently coupled to and an integral part of the inside surface (see id., figure 1, and paragraph [0067], noting that figure 8 is a one-piece embodiment of figure 1), such that a liquid (water) in the reservoir is also bounded by the tailored height of the riser, platform or raised surface (see id.); providing see id.); adding water to the reservoir (see id.); resting the wick in the water-filled reservoir (see id.), teaches that it is well-known in the art to have a step of placing the inner pot on the riser, the platform, or the raised surface. See figure 8.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Flores Garcia to place the inner pot on the riser, platform, or raised surface, as taught by Hansen, in order to use a more stable support for the inner pot, shorten the length of the wick, and/or use an inner pot with a rim having a different circumference than the outer pot. See Flores Garcia at figure 1A; Hansen at figure 8.
Re Claim 13, Flores Garcia as modified by Hansen teaches that the riser, platform or raised surface comprises a top that is substantially flat. See Flores Garcia at figure 1B.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Garcia and Hansen as applied to claim 8 above, and further in view of Conrad, Jr.
Re Claim 12, Flores Garcia as modified by Hansen does not teach that the tailored height is specific to the type of potted plant or potted flower.
Conrad, Jr., similarly directed to a self-watering system for a potted plant or potted flower, teaches that it is known in the art to have an outer pot (2), a riser, platform or raised surface (10) having a tailored height (see, e.g., figure 2), a reservoir (in 4), and a wick (7) having a first end (upper ends of 7) designed to be inserted into a bottom of an inner pot (14) and a second end (lower ends of 7) designed to rest in the see id. and figure 4). Conrad, Jr. further teaches that the components of the system have a tailored height that is specific to a type of potted plant or flower. See, e.g., column 11, lines 3-6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the tailored height of the riser, platform or raised surface of Flores Garcia as modified by Hansen to be specific to the type of potted plant or potted flower, as taught by Conrad, Jr., in order to provide a desired elevation of the plant or specific-sized reservoir to supply ample amounts of water to the plant before needing to be replenished. Providing tailored pot and reservoir sizes depending on the type and size of the potted plant or potted flower is well-known in the art. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Response to Arguments
Applicant’s arguments, filed 2/1/2021, with respect to the rejections in view of Holtkamp, Jr. have been fully considered and are persuasive; those rejections have been withdrawn. Applicant’s arguments directed to Browne are moot, as that prior art reference is not cited in the current rejections. Applicant’s remaining arguments directed to Brankovic and Flores Garcia are not persuasive for the reasons discussed below.

Applicant argues that Brankovic does not disclose the paragraph of limitations in claim 8 beginning “providing a reservoir….” Rem. 2, 6. Applicant argues that, “[i]n Brankovic, the raised areas or risers 9 are smaller and spaced apart….[T]he water is allowed to flow under the pot. In addition, the reservoir isn’t formed from the tailored height of the riser and it isn’t bounded by the tailored height of the riser….[T]he inner pot…is below the water line. Brankovic also does not have a riser, platform, or raised surface that is a solid surface. There is a gap in riser 9 that allows the water to flow under the pot 11.” Id. at 3, 6.
Applicant provides no support for the assertions above, other than pointing to figure 1 of Brankovic.
The argued feature of water being allowed to flow under the pot of Brankovic, does not reflect the actual claim language, which does not prevent such a feature in the prior art reference. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Contrary to Applicant’s assertion, the raised surface or riser (9) of Brankovic does form part of the reservoir and forms a boundary for a liquid in the reservoir. Liquid cannot pass through the raised surface or riser of Brankovic, and must instead go around it. As such, the raised surfaces of Brankovic form walls or structures where water cannot pass, and water is bound to areas around the raised surfaces or risers. The water is bounded by the height of the raised surfaces or risers, because they form a structure where water cannot be.
Applicant’s argument that the inner pot of Brankovic is below the water line, is not persuasive, because Brankovic at figure 1 clearly shows a water level line in the portion having the inner pot and risers and bounded by 3, wherein the inner pot is located above the water level line. See figure 1. Furthermore, Brankovic expressly discloses that the inner pot is located above the top of the liquid level line. Notably, Brankovic See 3:9-19 and 3:24-29. Nor is Applicant’s argument commensurate with the scope of the claims, because the claim does not define “the liquid level line,” and it could be interpreted to be, for example, a minimum liquid level line, such as when liquid is almost depleted and must be replenished, or when the liquid apertures (6) are uncovered. See id.
Applicant argues that Flores Garcia does not teach the “providing a reservoir…” features. Rem. 6. Applicant argues, specifically, that “[i]n Flores Garcia, the water is at the top of the structure and filters down.” Id.
Applicant provides no support for such contention, and as discussed above in the rejections of claims 1 and 9, Flores Garcia discloses that it is the legs only of the outer pot that form a “reservoir” for holding water. See paragraph [0027] (“the hollow interior of each leg (42) is formed a reservoir….Preferably, the reservoirs can store water or other suitable liquid for growing plants;” “a reservoir that receives the lower portion of the conductive element (34).” (emphases added)); claim 1 (“in the hollow interior of each leg is formed a reservoir for storing a liquid”); Abstract (“the hollow interior of each leg forms a tank for storing liquid”); paragraph [0029].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642